 



Exhibit 10.2
AGREEMENT TO TERMINATE
CONSULTING SERVICES AGREEMENT
     THIS AGREEMENT TO TERMINATE CONSULTING SERVICES AGREEMENT (“Agreement”) is
made and entered into as of September 11, 2007, by and between WILLBROS USA,
INC. (“Willbros”) and MICHAEL F. CURRAN (the “Consultant”).
WITNESSETH:
     WHEREAS, Willbros and the Consultant entered into a Consulting Services
Agreement on December 29, 2006 (the “Consulting Services Agreement”);
     WHEREAS, Willbros and the Consultant have decided to terminate the
Consulting Services Agreement; and
     WHEREAS, Willbros and the Consultant wish to achieve a final and amicable
resolution of all issues related to their consulting relationship;
     NOW, THEREFORE, for and in consideration of the mutual covenants and
promises set forth below, as well as other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Termination of Agreement and Relationship. Effective September 11, 2007
(the “Effective Date”), Willbros and the Consultant agree that the Consulting
Services Agreement is terminated and that neither of them shall have any further
rights or obligations under the Consulting Services Agreement. Except as set
forth in this Agreement, the termination of the Consulting Services Agreement
shall not affect any rights or obligations that Willbros or the Consultant have
under any other agreements including, but not limited to, that certain
Separation Agreement and Release entered into by and between Willbros and the
Consultant on December 21, 2006 (the “Separation Agreement”).
     2. Continuation of Payments. In consideration of the Consultant’s agreement
to terminate the Consulting Services Agreement, Willbros shall:
     a. Pay the Consultant Twelve Thousand Five Hundred U.S. Dollars
(U.S.$12,500.00) per month at the end of each calendar month from the Effective
Date until the final payment is made as of December 31, 2008;
     b. Until December 31, 2008, pay or reimburse Consultant for those expenses
for which he was being reimbursed under the Consulting Services Agreement,
including club and organizational fees; and
     c. Until December 31, 2008, make available to the Consultant off-site and
without charge, office space, office equipment, secretarial assistance, parking,
communications equipment (including a Blackberry/cell phone the same or
equivalent to the

 



--------------------------------------------------------------------------------



 



Agreement to Terminate
Consulting Services Agreement
11th September 2007
Page 2
 
smartphone) and storage space, in each case separate from Willbros but
comparable to that enjoyed by the Consultant under the Consulting Services
Agreement. Insofar as secretarial assistance is concerned, Consultant has
requested that his long time assistant, Ms. Darlene Long, remain available
off-site to support Consultant full-time at his new office location in Houston.
Accordingly, provided Ms. Long is willing, Willbros agrees to maintain Ms. Long
on the Willbros payroll as an employee through the end of 2008 for the purpose
of providing transitional secretarial services and administrative support
off-site to the Consultant through to the end of 2008. Additionally, provided
that Ms. Long completes this transitional support service role for the
Consultant through December 31, 2008, Willbros agrees to pay Ms. Long a six
months severance benefit in recognition of her many years of accredited service
to the Consultant and Willbros, collectively. Should Ms. Long decline to
continue working with the Consultant at any point, a suitable substitute support
arrangement will be agreed between the Consultant and Willbros.
     3. Group Medical Plan. Under the Separation Agreement the Consultant, as a
consultant to Willbros, is eligible to participate and is participating in the
Group Medical Plan maintained by Willbros. Willbros and the Consultant
acknowledge and agree that the termination of the Consulting Services Agreement
and of the relationship of the Consultant as a consultant to Willbros will end
the Consultant’s eligibility to participate in such Group Medical Plan as a
consultant. Should the Consultant elect, under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), to continue to participate in such Group Medical
Plan after the Effective Date, Willbros shall pay Five Hundred Twenty-Five U.S.
Dollars (U.S. $525.00) per month through December 31, 2008, of the cost of the
Consultant to continue such participation, which is the difference between the
Consultant’s monthly premium payment as a participant in the Group Medical Plan
and the required monthly COBRA premium.
     4. Taxes. Consultant will pay, be fully responsible for and indemnify
Willbros and its affiliates against all taxes attributable to the amounts
payable to or for the benefit of Consultant hereunder, including, without
limitation, income, unemployment, social security and Medicare taxes.
     5. Resignations. Effective the Effective Date, without further action other
than his execution of this Agreement, Consultant resigns as the Chairman of the
Board of Directors and as a member of the Board of Directors of Willbros Group,
Inc. (“WGI”).
     6. Indemnification. Willbros will continue to indemnify Consultant against
any liability which arises as a result of Consultant’s provision of services
under the Consulting Services Agreement, provided such liability is not
attributable to Consultant’s gross negligence, willful misconduct or failure to
comply with the provisions of the Consulting Services Agreement; provided,
however, the limit of Consultant’s liability toward Willbros under the
Consulting Services Agreement shall not exceed, in the aggregate, the
accumulated amounts paid to the Consultant under this Agreement and the
Consulting Services Agreement, save and except of willful misconduct which will
not be subject to any limitation.

 



--------------------------------------------------------------------------------



 



Agreement to Terminate
Consulting Services Agreement
11th September 2007
Page 3
 
     7. Confidentiality. Until December 31, 2008, except with Willbros’ prior
written consent or as otherwise required by law, Consultant will hold in
confidence, not disclose to any other person or entity or use for Consultant’s
own personal benefit or the benefit of any other person or entity all
information regarding Willbros, its affiliates, their respective employees, and
the business activities conducted by Willbros or its affiliates which Consultant
obtained or became aware of during the course of providing services under the
Consulting Services Agreement, unless such information has become publicly
available other than as a result of a breach of this Agreement by Consultant.
     8. Solicitation of Employees. Before January 1, 2009, Consultant will not
seek to employ or assist any other enterprise or entity with an effort to employ
any employee of Willbros or its affiliates.
     9. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be effective upon delivery to the party
at the party’s address or facsimile number stated herein. Either party may
change such party’s address stated herein by giving notice of the change in
accordance with this Paragraph 9.

          If to Willbros:   Willbros USA, Inc.     4400 Post Oak Parkway    
Suite 1000     Houston, Texas 77027
 
  Facsimile:   (713) 403-8074
 
  Attention:   John (Jay) T. Dalton
 
      Senior Vice President & General Counsel
 
        If to Consultant:   Michael F. Curran     2207 Del Monte     Houston,
Texas 77019     Facsimile: (713) 523-3586

     10. Prior Rights. Nothing in this Agreement shall affect any of
Consultant’s rights or obligations with respect to indemnification or director
and officer liability insurance coverage to which Consultant is entitled or
subject in his capacity as a former director and officer of Willbros, a former
officer of WGI, a former Class III non-employee director of WGI or a former
officer or director of certain WGI affiliates.
     11. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Texas, United States of America,
excluding any conflict of law or other provision referencing the laws of another
jurisdiction.

 



--------------------------------------------------------------------------------



 



Agreement to Terminate
Consulting Services Agreement
11th September 2007
Page 4
 
     12. Entire Agreement and Waiver. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any other understanding entered into by or on account of the
parties with respect to the subject matter hereof to the extent inconsistent
herewith. This Agreement may not be changed, modified or amended except in
writing signed by the parties hereto. The failure of either party to exercise
any rights under this Agreement for a breach thereof shall not be deemed to be a
waiver of such rights or a waiver of any subsequent breach.
     13. Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile and in multiple counterparts each of which shall be deemed an original
and all of which taken together shall be but a single instrument.
     14. Authorization. Each person signing this Agreement as a party or on
behalf of a party represents that he or she is duly authorized to sign this
Agreement on such party’s behalf, and is executing this Agreement voluntarily,
knowingly, and without any duress or coercion.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              CONSULTANT    
  WILLBROS
 
                    Willbros USA, Inc.
 
           
 
           
/s/ Michael F. Curran 

 
Michael F. Curran
      By:   /s/ Dennis G. Berryhill 

 
Dennis G. Berryhill
Vice President and Secretary

 